Filed 11/4/22 P. v. Sumpter CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 THE PEOPLE,                                                          D080794

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. INF1303258)

 WILLIAM OLIVER SUMPTER JR.,

           Defendant and Appellant.



         APPEAL from an order of the Superior Court of Riverside County,
Judith C. Clark, Judge. Affirmed.

         Defendant William Oliver Sumpter Jr. appeals an order summarily

denying his petition for resentencing under former Penal Code1 section

1170.95.2




1        All further statutory references are to the Penal Code.

2     Former section 1170.95 was renumbered as section 1172.6 without
substantive change on June 30, 2022. (Stats. 2022, ch. 58, § 10.) Consistent
with that change, we hereafter refer to that statute as section 1172.6.
      In October 2015, a jury found Sumpter guilty of attempted murder with
premeditation and deliberation (§§ 664, 187, subd. (a)) and found true
allegations that in committing that offense he inflicted great bodily injury
(§ 12022.7, subd. (b)) and personally used a firearm (§ 12022.5, subd. (a)). In
December 2015, the trial court sentenced Sumpter to a term of seven years to
life in prison for his attempted murder offense, a consecutive term of five
years for the section 12022.7, subdivision (b) enhancement, and a consecutive
term of four years for the section 12022.5 enhancement.
      In his appeal challenging his conviction, we affirmed the judgment.
(People v. Sumpter (Feb. 22, 2018, D073118) [nonpub. opn.] (Sumpter I).)
      On April 21, 2022, Sumpter filed a petition for resentencing under
section 1172.6. The court then appointed counsel to represent Sumpter. On
July 22, the court summarily denied his petition. Sumpter timely filed a
notice of appeal, challenging the order denying his section 1172.6 petition.
On September 8, 2022, Sumpter filed a request that we take judicial notice of
our opinion in Sumpter I, as well as the jury instructions and verdict forms

from his trial record.3
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating that counsel has not been able to identify
any arguable issues for reversal of the order denying the section 1172.6
petition. Counsel requests the court to review the record for error as
mandated by Wende. To assist the court in its review, and in compliance



3      On October 3, 2022, we issued an order stating that we would consider
Sumpter’s request for judicial notice concurrently with his appeal. We now
grant his request and take judicial notice of our opinion in Sumpter I and the
jury instructions and jury verdicts from his trial record. (Evid. Code, §§ 452,
subd. (d)(1), 459, subd. (a).)
with Anders v. California (1967) 386 U.S. 738 (Anders), counsel has
submitted a possible issue that was considered in evaluating the merits of
this appeal: Did the trial court prejudicially err by denying the petition at
the prima facie stage? We offered Sumpter the opportunity to file his own
brief on appeal and he has submitted a supplemental brief.
      In his supplemental brief, Sumpter reasserts arguments that he made,
and we rejected, in Sumpter I. He also argues that the jury actually intended
to convict him of a lesser offense and that the trial court erred in sentencing
him. We have reviewed his supplemental brief, but do not find it raises any
arguable issues for reversal of the July 22, 2022 order denying his section
1172.6 petition on this record.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Sumpter on this appeal.
                                  DISPOSITION
      The order denying Sumpter’s petition for resentencing under now
renumbered section 1172.6 is affirmed.


                                                                 HUFFMAN, J.
WE CONCUR:



McCONNELL, P. J.



DO, J.